Citation Nr: 1208770	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  07-04 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for herniated nucleus pulposus, at L4-5, postoperative.

2.  Entitlement to a rating higher than 10 percent for traumatic arthritis, left knee, status post tibial osteotomy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran & T.B.


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1974 to July 1994.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in February 2008 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In correspondence received in July 2011, the Veteran and his spouse submitted statements indicating that the Veteran had difficulty with sleeping and that he had received a continuous positive airway pressure (CPAP) device.  In light of the foregoing, the Veteran may wish to file a claim of entitlement to service connection for a sleeping disorder (e.g., sleep apnea).  The matter is referred to the RO for any development or clarification deemed appropriate.

In October 2008 and July 2010, the Board remanded these claims for additional development.  Unfortunately, the appeal is again remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

The Veteran is seeking entitlement to increased ratings for his service-connected herniated nucleus pulposus, at L4-5, postoperative, and traumatic arthritis, left knee, status post tibial osteotomy.

In an October 2008 Remand, the RO was instructed to afford the Veteran a VA examination for his herniated nucleus pulposus, at L4-5 postoperative.  The Veteran was afforded a VA examination in March 2009.  However, upon examination, flexion was noted to be "6 inches from reaching the floor."  See March 2009 examination report.  An addendum was obtained in January 2010 indicating that the Veteran's flexion was 30 degrees and that normal flexion was 45 degrees.  However, for VA rating purposes, normal lumbar flexion is 90 degrees and cervical spine flexion is 45 degrees.  An addendum was requested in April 2010 to clarify the appropriate flexion in degrees for the thoracolumbar spine.

Since the previous examiner was not available, the Veteran was afforded a new VA examination in April 2010.  The Board notes that only the flexion measurement was obtained during the examination in April 2010.  The Board notes that it remanded the case in July 2010 for receipt of additional medical reports.  Regrettably, although the case was certified to return to the Board in August 2011, it was not reviewed until 2012.  Thus, the examinations contained herein are no longer current.  That is, the most recent measurements for flexion is 2010, almost two years ago, and the measurements for right and left rotation and extension are from March 2009, approximately three years ago.  The Board finds a remand is necessary to afford the Veteran a more current and comprehensive VA examination.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Similarly, the most recent VA examination for the Veteran's left knee was also in March 2009, approximately three years ago.  The Veteran therefore needs to be reexamined to reassess the severity of this disability.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).

Additionally, all updated VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated VA treatment records.

2.  Afford the Veteran a VA examination to determine the severity of his herniated nucleus pulposus, at L4-5, postoperative.

All indicated tests and studies must be performed and all findings must be reported in detail.  The examiner should identify and completely describe all current symptomatology and address the following questions/issues:

All ranges of motion for the lumbar spine must be reported.  With regard to range of motion:

a)  Note any range of motion loss that is specifically attributable to pain, including the degree at which pain occurs.

b)  Note any additional functional loss with repetition.

c)  Discuss whether any functional loss is attributable to pain during flare-ups and then quantify in degrees the motion loss during such flare-ups.

d)  Note whether pain affects the normal working movement of the back and legs, including any decreased movement, strength, speed, or endurance.

e)  Note any excess fatigability; incoordination; and pain on movement.

f)  State whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over time.

g)  The examiner should indicate whether the Veteran has ankylosis.  The examiner should also note whether the Veteran has a diagnosis of intervertebral disc syndrome and the total duration of incapacitating episodes over the past 12 months, if any.  

h)  In addition, the examiner should identify any neurological manifestations resulting from the service-connected herniated nucleus pulposus, at L4-5, postoperative (e.g., any radiculopathy into the lower extremities, or bowel or bladder involvement).

i)  Discuss the effects of the herniated nucleus pulposus, at L4-5, postoperative, on the Veteran's ability to obtain and maintain substantially gainful employment, given his education and work history.

The examiner must review the Veteran's claims folder.  The VA examiner should provide a rationale for any opinion expressed and reconcile that opinion with all evidence of record, including the lay evidence of record as well as the treatment records and VA examinations reports contained in the claims file.  The rationale for any opinion offered should be provided.

3.  Afford the Veteran a VA examination to determine the current severity of his traumatic arthritis, left knee, status post tibial osteotomy.

All indicated tests and studies must be performed and all findings must be reported in detail.  

The examiner should identify and completely describe all current symptomatology and address the following questions/issues:

All ranges of motion for the left knee must be reported.  With regard to range of motion:

a)  Note any range of motion loss that is specifically attributable to pain, including the degree at which pain occurs.

b)  Note any additional functional loss with repetition.

c)  Discuss whether any functional loss is attributable to pain during flare-ups and then quantify in degrees the motion loss during such flare-ups.

d)  Note any excess fatigability; incoordination; and pain on movement.

e)  State whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over time.

f)  Discuss the effects of the Veteran's left knee on the Veteran's ability to obtain and maintain substantially gainful employment, given his education and work history.

The examiner must review the Veteran's claims folder.  The VA examiner should provide a rationale for any opinion expressed and reconcile that opinion with all evidence of record, including the lay evidence of record as well as the treatment records and VA examinations reports contained in the claims file.  The rationale for any opinion offered should be provided.

4.  The Veteran is hereby notified that it is his responsibility to report for the examinations scheduled in connection with this REMAND and to cooperate in the development of his case.  

5.  The AMC/RO must review the examination report and ensure compliance with the above-requested action items.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  If any examination report is deficient, corrective action must be taken.

6.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issues on appeal.  If the claims remain denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


